Citation Nr: 0324552	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  98-13 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for psoriasis-with 
psoriatic arthritis.  

2.  Entitlement to an increased rating for traumatic 
arthritis of the right wrist, currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

On March 19, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  After all outstanding medical records 
are obtained, make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to undergo an orthopedic 
examination to determine the extent and 
severity of his traumatic arthritis of 
the right wrist.  Upon examination, the 
examiner should conduct all indicated 
special tests and studies, to include 
range of motion studies expressed in 
degrees and in relation to normal range 
of motion.  The orthopedic examiner 
should fully describe any pain, weakened 
movement, excess fatigability and 
incoordination present in the right 
wrist.  If feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
due to any pain, weakened movement, 
excess fatigability, or incoordination.  
If the examiner finds that such 
determinations are not feasible, this 
should be stated for the record together 
with the reasons why it was not feasible.  
The examiner should also provide an 
opinion as to whether pain could 
significantly limit functional ability 
during flare-ups or when the right wrist 
is used repeatedly over a period of time.  
This determination should, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  If the 
examiner finds that such determinations 
are not feasible, this should be stated 
for the record together with the reasons 
why it was not feasible.  Since the right 
wrist disorder is rated analogous to 
favorable ankylosis under 38 C.F.R. 
§ 4.71, DC 5214 (which is ankylosis in 20 
to 30 degrees of dorsiflexion), the 
examiner should indicate whether the 
findings are analogous to ankylosis in 
any position other than favorable or in 
unfavorable position, which is in any 
degree of plantar flexion or with ulnar 
or radial deviation.  Also note whether 
there is loss of use such that there is 
no effective function other than that 
equally served by an amputation stump 
with a suitable prosthetic appliance.  
Send the claims folder to the examiner 
for review in conjunction with the 
examination.
The veteran should be reminded that 
failure to report to any scheduled VA 
examination, without good cause, may well 
result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2002).  Examples of good 
cause include, but are not limited to, 
his illness, hospitalization or death of 
an immediate family member.  Id.  If he 
fails to report to any scheduled 
examination, the RO should obtain and 
associate with the record any notice(s) 
of the examination(s) sent to him.  

2.  After all outstanding medical records 
are obtained, make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to undergo a dermatology 
examination to obtain a medical nexus 
opinion regarding the nature and etiology 
of his psoriasis, inclusive of his 
psoriatic arthritis.  Specifically, the 
examiner should express an opinion as to 
whether the veteran's psoriasis with 
psoriatic arthritis is related to 
trichophytosis suffered during service or 
to symptoms, for which he was 
hospitalized during service, variously 
diagnosed as an "[i]ll defined condition 
of the joints manifested by arthralgia 
with an elevated sedimentation rate" 
and as possible active rheumatic fever.  
In addition, an opinion should be 
expressed whether symptoms suffered in 
service, as well as any current diagnosis 
of psoriasis with arthritis, is related 
to the veteran's childhood rheumatism.  
If the examiner believes that the 
veteran's symptoms during service and/or 
subsequent diagnosis of psoriasis with 
arthritis is related to the veteran's 
childhood rheumatism, an opinion should 
be expressed as to whether the veteran's 
military service aggravated the 
disability beyond the natural progression 
of the disease.  If the examiner finds 
that such determinations are not 
feasible, this should be stated for the 
record together with the reasons why it 
was not feasible.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





